 

 

Case 19-10448 Doc14 Filed 06/14/19 Page 1 of 14

Fill in this information to identify the case:

Debtor 1 John Paul Yonai

Debtor 2 Judi Ann Yonai
(Spouse, if filing)

United States Bankruptcy Court for the: Middle District of North Carolina (State)

Case number 19-10448

 

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement 12/15

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement
and file the documents within the time set under Bankruptcy Rule 4008.

 

}Parti: (eng the Repayment Terms of the Reaffirmation Agreement

1. Who is the creditor? Ally Bank

 

Name of the creditor

 

2. How much is the debt? —On the date that the bankruptcy case is filed $27,428.38
To be paid under the reaffirmation agreement $27,498.55

$456.05 per month for 1 months (if fixed interest rate)
$465.21 per month for 76 months (if fixed interest rate)

 

3. What is the Annual

Before the bankruptcy case was filed 8.49%
Percentage Rate (APR) me °

 

of interest? (See Under the reaffirmation agreement 8.49% [Fixed

Bankruptcy Code ;

§ 524(k)(3)(E).) (]_ Adjustable Rate
4. Does collateral secure Cl] No

the debt?

fY] Yes. Describe the collateral. 2019 JEEP CHEROKEE VIN: 1C4PJMCB5KD288917
Current market value $25,495.00

 

5. Does the creditor assert [¥] No
that the debt is

 

 

nondischargable? [1 Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargable.
6. Using Information from Income and expenses reported on Schedules | and J Income and expenses stated on the reaffirmation agreement
Schedule I: Your Income
(Official Form 1061) and $
Schedule J: Your 6a. Combined monthly income from $ 3 23M Se. Monthly income from all sources $ 3 {323.42
Expenses (Official Form line 12 of Schedule | after payroll deductions
106J), fill in the amounts.
6b. Monthly expense from line 22c of — - $3, O20. b0 6f. Monthly expenses - $ 3, Sto. 66
Schedule J
6c. Monthly payments on all 6g. Monthly payments on all
reaffirmed debts not listed on - §$ 0-bD reaffirmed debts not included in - $ oO -b0
Schedule J after payroll deductions
6d. Scheduled net monthly income $ SMV 6h. Present net monthly income $ 3 ‘ u a
Subtract lines 6b and 6c from 6a. Subtract lines 6f and 6g from 6e.
If the total is less than 0, put the If the total is less than 0, put the
number in brackets. number in brackets.

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement Page 1

 
 

 

Case 19-10448 Doc14 Filed 06/14/19 Page 2 of 14

 

 
Debtor 1 John Paul Yonai

 

Case 19-10448 Doc14 Filed 06/14/19 Page 3 of 14

Case Number (if known) 19-10448

First Name Middle Name Last Name

 

7. Are the income amounts
on the lines 6a and 6e
different?

[R No
O

Yes. Explain why they are different and complete line 10.

 

 

 

8. Are the expense
amounts on line 6b
and 6f different?

No
Yes. Explain why they are different and complete line 10.

OR

 

 

 

9. Is the net monthly
income in line 6h less
than 0?

No

Yes. A presumption of hardship arises (unless creditor is a credit union).

Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
Complete line 10.

OR

 

 

 

10. Debtor's certification
about lines 7-9

If any answer on line 7-9 is
Yes, the debtor must sign

| certify that each explanation on lines 7-9 is true and correct.

 

 

here.
If all the answers on lines 7-9 Signature of Debtor 1 Signature of Debtor 2 (Spouse Only in a Joint Case)
are No, go to line 11.
11. Did an attorney represent [ No
ths debtor in negotiating BY} Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
the reaffirmation
agreement? [] No
Bf Yes

 

Whoever fills out this form
must sign here.

 

| certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
parties identified on this me Sheet for Reaffirmation Agreement.

f

|

 

 

 

Pi KT par Al 110° (—]
"\ /o™N\ MM /DD/YYYY
\ 4 {| —* f
\ en \ WML Spa y Kk \

Printed Name

Check one:
[] Debtor or Debtor's Attorney
Creditor or Creditor's Attorney

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement Page 2

 
Case 19-10448 Doc14 Filed 06/14/19 Page 4 of 14

Form 2400A (12/15)

 

Check one.
C] Presumption of Undue Hardship
No Presumption of Undue Hardship
See Debtor's Statement in Support of Reaffirmation,
Part II below, to determine which box to check.

   

 

 

 

UNITED STATES BANKRUPTCY COURT
Middle District of North Carolina

In re John Paul Yonai and Judi Ann Yonai. Case No. 19-10448
Debtor(s)
Chapter 7

REAFFIRMATION DOCUMENTS
Name of Creditor: Ally Bank

CL) Check this box if Creditor is a Credit Union
PART I. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found
in Part V of this form.

A. Brief description of the original agreement being reaffirmed: Auto — Contract
For example, auto loan

B. AMOUNT REAFFIRMED: $27,498.55

The Amount Reaffirmed is the entire amount that you are agreeing to pay. This

may include unpaid principal, interest, and fees and costs (if any) arising on or
before 05/06/2019, which is the date of the Disclosure Statement portion of this form
(Part V).

See the definition of “Amount Reaffirmed” in Part V, Section C below.

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 8.49%,
See definition of “Annual Percentage Rate” in Part V, Section C below,
This is a (check one) '& Fixed rate C1 Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual
Percentage Rate disclosed here.

John Paul Yonai and Judi Ann Yonai 19-10448

 
 

 

Case 19-10448 Doc14 Filed 06/14/19 Page 5 of 14

Form 2400A, Reaffirmation Documents Page 2

D. Reaffirmation Agreement Repayment Terms:

& 1 payment of $456.05 due on June 10, 2019.
76 regular monthly payments of $465.21 starting on July 10, 2019.

L] Describe repayment terms, including whether future payment amount(s) may be different
from the initial payment amount.

E. Describe the collateral, if any, securing the debt:
Description: 2019 JEEP CHEROKEE VIN: 1C4PJMCB5KD288917
Current Market Value: $25,495.00

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described
above?

Xl Yes. What was the purchase price for the collateral? $29,385.22
LINo. What was the amount of the original loan? $

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on
the reaffirmed debt and any related agreement:

Terms as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
fees and costs) $27,428.38 $27,498.55
Annual Percentage Rate 8.49% 8.49%
Monthly Payment $465.21 $465.21

H. © Check this box if the creditor is agreeing to provide you with additional future credit in
connection with this Reaffirmation Agreement. Describe the credit limit, the Annual
Percentage Rate that applies to future credit and any other terms on future purchases
and advances using such credit:

 

 

PART II. DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?
Check one. & Yes L) No

B. Is the creditor a credit union?
Check one. Cl Yes KI No

John Paul Yonai and Judi Ann Yonai 19-10448

 
 

Case 19-10448 Doc14 Filed 06/14/19 Page 6 of 14

Form 2400A, Reaffirmation Documents Page 3
C. If your answer to EITHER question A. or B. above is “No,” complete 1. and 2. below.

1. Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions $ 3,8 23D
(take-home pay plus any other income)

b. Monthly expenses (including all reaffirmed debts except $ 3,094.1 4
this one)

c. Amount available to pay this reaffirmed debt (subtract b. from a.) $ 4 o%-03

d. Amount of monthly payment required for this reaffirmed debt $AYWS.2)\

If the monthly payment on this reaffirmed debt (line d. ) is greater than the amount you have
available to pay this reaffirmed debt (line c.), you must check the box at the top of page one that
says “Presumption of Undue Hardship.” Otherwise, you must check the box at the top of page
one that says “No Presumption of Undue Hardship.”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you
or your dependents because:

Check one of the two statements below, if applicable:

Bf You can afford to make the payments on the reaffirmed debt because your monthly
income is greater than your monthiy expenses even after you include ii your
expenses the monthly payments on all debts you are reaffirming, including this one.

1 You can afford to make the payments on the reaffirmed debt even though your
monthly income is less than your monthly expenses after you include in your
expenses the monthly payments on all debts you are reaffirming, including this one,
because:

Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were “Yes,” check the following
statement, if applicable:

O You believe this Reaffirmation Agreement is in your financial interest and you can
afford to make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says “No Presumption of Undue Hardship.”

John Paul Yonai and Judi Ann Yonai 19-10448

 
 

 

Case 19-10448 Doc14 Filed 06/14/19 Page 7 of 14

Form 2400A, Reaffirmation Documents Page 4

PART III. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES

I hereby certify that:
(1) I agree to reaffirm the debt described above.

(2) Before signing this reaffirmation agreement, I read the terms disclosed in this Reaffirmation
Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
below;

(3) The Debtor’s Statement in Support of Reaffirmation Agreement (Part II above) is true and
complete;

(4) Iam entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) I have received a copy of this completed and signed Reaffirmation Documents form.

SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both debtors must sign.):

Date, WS - | 1 Signature A non”

 

L Debtor

Joint Debtor, if any

 

Date Signature

Reaffirmation Agreement Terms Accepted by Creditor:

 

       

 

Creditor Ally Bank PO Box 130424, Roseville MN 55113-0004
Print Name a a i Address
Vi halttr On. be — SPS PY LA "%,. 1h, [2
Print Name of Répresentative / \Signatjire \ Date

x \
4 )

PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)

To be filed only if the attorney represented the debtor during the course of negotiating this agreement.

I hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the
debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent of the
debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this agreement and
any default under this agreement.

(1 A presumption of undue hardship has been established with respect to this agreement. In my
opinion, however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page 1 and the creditor is not a
Credit Union.

Date: le|n \\% Signature of Debtor's aor Q WI \N \ het

Print Name of Debtor's Attorney SWECE) LK AmvLETY

 

John Paul Yonai and Judi Ann Yonai 19-10448

 
 

Case 19-10448 Doci14 Filed 06/14/19 Page 8 of 14

Form 2400A, Reaffirmation Documents Page 5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement
(Part I above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make
sure the decision is in your best interest. If these steps, which are detailed in the Instructions provided in
Part V, Section B below, are not completed, the Reaffirmation Agreement is not effective, even though
you have signed it.

A.

DISCLOSURE STATEMENT

What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal
legal obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That
means that if you default on your reaffirmed debt after your bankruptcy case is over, your creditor
may be able to take your property or your wages. Your obligations will be determined by the
Reaffirmation Agreement, which may have changed the terms of the original agreement. If you
are reaffirming an open end credit agreement, that agreement or applicable law may permit the
creditor to change the terms of that agreement in the future under certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments that you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A ‘‘lien’’ is often referred to as a security interest, deed of
trust, mortgage, or security deed. The property subject to a lien is often referred to as collateral.
Even if you do not reaffirm and your personal liability on the debt is discharged, your creditor

may still have a right under the lien to take the collateral if you do not pay or default on the debt.
If the collateral is personal property that is exempt or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you make a single payment to
the creditor equal to the current value of the collateral, as the parties agree or the court determines.

How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter
into a reaffirmation agreement, you must do so before you receive your discharge. After you have
entered into a reaffirmation agreement and all parts of this form that require a signature have been
signed, either you or the creditor should file it as soon as possible. The signed agreement must be
filed with the court no later than 60 days after the first date set for the meeting of creditors, so that
the court will have time to schedule a hearing to approve the agreement if approval is required.
However, the court may extend the time for filing, even after the 60-day period has ended.

Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any
time before the bankruptcy court enters your discharge, or during the 60-day period that begins on
the date your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind
(cancel) your Reaffirmation Agreement, you must notify the creditor that your Reaffirmation
Agreement is rescinded (or canceled). Remember that you can rescind the agreement, even if the
court approves it, as long as you rescind within the time allowed.

John Paul Yonai and Judi Ann Yonai 19-10448

 
 

Case 19-10448 Doc14 Filed 06/14/19 Page 9 of 14

Form 2400A, Reaffirmation Documents Page 6

6. When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

i. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective
when it is filed with the court unless the reaffirmation is presumed to be an undue
hardship. If the Reaffirmation Agreement is presumed to be an undue hardship, the court
must review it and may set a hearing to determine whether you have rebutted the
presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective
when it is filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it.
To have the court approve your agreement, you must file a motion. See Instruction 5, below.
The court will notify you and the creditor of the hearing on your Reaffirmation Agreement.
You must attend this hearing, at which time the judge will review your Reaffirmation
Agreement. If the judge decides that the Reaffirmation Agreement is in your best interest, the
agreement will be approved and will become effective. However, if your Reaffirmation
Agreement is for a consumer debt secured by a mortgage, deed of trust, security deed, or
other lien on your real property, like your home, you do not need to file a motion or get court
approval of your Reaffirmation Agreement.

7. What if you have questions about what a creditor can do? If you have questions about
reaffirming a debt or what the law requires, consult with the attorney who helped you negotiate
this agreement. If you do not have an attorney helping you, you may ask the judge to explain the
effect of this agreement to you at the hearing to approve the Reaffirmation Agreement. When this
disclosure refers to what a creditor “may” do, it is not giving any creditor permission to do
anything. The word “may” is used to tell you what might occur if the law permits the creditor to
take the action.

B. INSTRUCTIONS

1. Review these Disclosures and carefully consider your decision to reaffirm. If you want to
reaffirm, review and complete the information contained in the Reaffirmation Agreement (Part I
above). If your case is a joint case, both spouses must sign the agreement if both are reaffirming
the debt.

2. Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part II above). Be sure
that you can afford to make the payments that you are agreeing to make and that you have
received a copy of the Disclosure Statement and a completed and signed Reaffirmation
Agreement.

3. Ifyou were represented by an attorney during the negotiation of your Reaffirmation Agreement,
your attorney must sign and date the Certification By Debtor’s Attorney section (Part IV above).

4. You or your creditor must file with the court the original of this Reaffirmation Documents packet
and a completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

5. Ifyou are not represented by an attorney, you must also complete and file with the court a
separate document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your
reaffirmation agreement is for a consumer debt secured by a lien on your real property, such as
your home. You can use Form 2400B to do this.

John Paul Yonai and Judi Ann Yonai 19-10448

 
 

Case 19-10448 Doci14 Filed 06/14/19 Page 10 of 14

Form 2400A, Reaffirmation Documents Page 7

Cc. DEFINITIONS

1. “Amount Reaffirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement. The amount of debt includes any unpaid fees and costs that you are
agreeing to pay that arose on or before the date of disclosure, which is the date specified in the
Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to
pay additional amounts that arise after the date of this disclosure. You should consult your credit
agreement to determine whether you are obligated to pay additional amounts that may arise after
the date of this disclosure.

2 “Annual Percentage Rate” means the interest rate on a loan expressed under the rules required
by federal law. The annual percentage rate (as opposed to the “stated interest rate”) tells you the
full cost of your credit including many of the creditor’s fees and charges. You will find the annual
percentage rate for your original agreement on the disclosure statement that was given to you
when the loan papers were signed or on the monthly statements sent to you for an open end credit
account such as a credit card.

3 “Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(1)(A)(iv). It is

owned and controlled by and provides financial services to its members and typically uses words
like “Credit Union” or initials like “C.U.” or “F.C.U.” in its name.

John Paul Yonai and Judi Ann Yonai 19-10448

 
 

 

May/21/2019 10:14:53 AM Ally Financial 6513614957 2/4

Title Administration - BlectroMC THR BoGitent DOC 14 Filed 06/14/19 Page 11 of 14 Page | of 1
* ELT*NC

‘Title #: 048518303226P Title Type :
Issue Date : 11/27/2018 Lic/Tag/Control # ;
VIN: 1C4PJMCBSKD288917
Vehicle Info: 2019 JEEP
Brand code:
Odometer Reading: 000000000
Date: 00/00/0000
Status:

Owner information

Owner Information: JOHN PAUL YONAIJR
Co-Owner:

Third Owner;

Owner Address: 1131 KENROSS DR

BURLINGTON, NC 272158568

Lienholder information
‘ Lienholder: ALLY BANK
PO BOX 8140

COCKEYSVILLE, MD 210308140
' 2nd Lienholder Name:

_ ELT Sent Date: 11/27/2018
: Lien Type: P
Owner Driver.License #:

PDP Doc Ref: 50000105048 / 00233 05/21/2019 11:05:27

https://nexus.pdptechnologies.com/pdp/tts/TT $0001R. pgm ?task#IMAGE&wnDocNbr=00001 &wnRnd=62498... 5/21/2019
EOI ET Ce

 
 

 

May/21/2019 10:14:53 AM Ally Financial 6513614957 3/4
Case 19-10448 Deas iar ealrnemer TALS — Page 12 of 14

MPLEPINANOR OXARG!
“- “8 THIS IBA CONGLMEA CREDIT DOCUMENT

Corerata Nutber

Daa! abe: Dholey Number

Wb bar eB oy Een S Bn snag

vA OTIVE GROUP 0
, . Be RE as-se " Fata We

Vou, hw Buyer (aod tM ary), he below tor cart oy on creel wh . You choose ig tie venkat
ovale mr wate! ote ines Baraat Yeu arse te pay De het edhe ane fe Teeter ua ins torte) rf)
e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Im Pinanced ond Finance C WULG. tunes nocorcine to te payment echedule betow. We wil Manca charge on a dai
Dada Te Ta Ce SNe Be. ince apcrcg 0 parm 7 Rocaya on 4
Mare a
Needtead yew | and’ Mant Vetiita snoraton Nomber Dea Fer Wrien Puorwrused
NOW 21D difont AcaPafcaaKoaBaGl7 CO earau athe ba :
: QR
7 evn centres reatrcn Yass hast}
» vinansen yen “hee fro yore ya shesee oy eu Ray
RATE Tele | Tesmeuty | Tear The bold! oped of ned Or convatied By na lab oernt
mate | ‘Toe | Seis eee s| ooeeas | | Seem emmurs ver
yeany Bee! you. wnplboul. iamane as Coen ral Giuiee ber haaung Venue
. hehe, Inbar IRayrarem By th team | ft
; ae ‘ hey et Sete ble cs w ‘
Yn = = wll down the forts enel condiiore.
Pee et eran APR Thal Brars yu want and opie
"Optional Gredh aurance , °°] *
Ba “4a5.21 a zu. Coca ie ihe Be es
Wa, Hehe | NAY opie te
ero ee 4 Diet aay Face Lr... ;
WA. Soe, Pagyay reertore nA,

 

 

,| Lats Charge 1 payment Pet reserved Wt il inten 12. ite aftr Ita, yu i pay @ Rar sharps Wry yo Aone
15 ' , aaa

1. Bronwen pny 0 wi eth pry . 1
Acdvenal \alermactant hi srinc Be han Plamen Pakare oman ou reper paces al aa Mea ae Wk
raw, proces,

 

 

 

 

 

 

 

 

apa, ny rg repay AA batay Pg acca tp aed ce ere aes te shat pen
ieee a a wrt ete Uh
E : § ; 4z,| (oom a tal Fe lentnton of frat
1 Caan Pree (reueng's aes ma 189 99K 147) Preccat Grif Reset me a
vee Wa. 5 dn Ne correct you Mads low payrrerne, Crodh maby
an Rivas apes oe eas
Oreos Thededn Adsornee 6 pe vere pdr on te
Luma Pry Of oct By Astor ite ere Selec man tan
egal Not Tada ih
oe QPA/Coneumer Aphata(n) i 200
_ Uinta! Gennpaymert la negeche, water "Y' and v4 d] below) B
3 Unpaid Baterew of Gash Pfc (8 rrtrun 2) u
(Cuber Coane brancing Ammuri Paid i Overy on Your Bott
fates way homap pa of Camy excrtel:
BSE Goon Ont rmewes Ald sarees Gorsey 9 Gripe. on vpeurnen
; i WeAs
Tye ese Ten
Provan
Comoary kara aSs
OAD O00 AIO FF er eee
‘ , Thane, Mot (renga Ir Cah Pris > NeAy
Ac ‘ > Rif. oe a
| | SS*CREUNGEPARANARIVON I Sars ronmt__HoAe
i
‘ W = to togeyiare WA
| A

 

4 he paps rey erty re Oe RT ar

  

 

——————
Sains

Den fe ban cecal at

it

‘MA, NiAt
bern Ode
—————

THiS INBURANCS DORKS NOT INCLUDE
INSURANCE ON YOUR LIABILITY POR
BOCALY INJURY OA PROPERTY DAMAGE
QAUSED TO CTHERG. WITHOUT BUCH
INBURANCE VOU Gay

Ranoted Chant Charge: You agree ia pay a cnarpe ol ¢__88.00 any creck yeu give un] | VEMIELE ON BLBLIC Wich Vel

He clahonored, .

itt TAP BDATRULTT. A pap carters (debt harealletion contend lk Act ba obenin ered |
eee ricntntie ens erin om eanctreae sys
on

terre and wonettorp } arpitay [ld a part ot oe rtredt

wen Mos.

 

 

 

 

 

 

 

 

 

 

 

 

   

RANCH (VBI lrearerce}: H the preceding bow la thadaed, the Coa arer requires VAI lnausrwrce for Whe Wil ler of Pe
cero i protect tha Preditey ber ins. oy Carnege tr tha woh fooPan, 9, OAD, VGI bpyerce bs by ire Crete acts protection The hmsrefte coms te
Pretest yond busreal i he NER You Say cheese Wal inewenen egmpany BITeUGA whieh We VIN lweuries le ebtuines. I yeu uleal m prwhece VII
overs Deen the Cuming Ox ormd of Unie Braue 1G adeno es pd bo Bley srcnery Epa 48 of ivy Merrtuton of Aout Avercmd The

 
 
 
      
 
 
  

    

. NO COOUNC OFF PERIOD
Btate law doom not provide for a “uuollng ott" cy gancallution parlod for thie esla. After you etgn this contract,
you mey only cancel It if ne weller-aproes oy far logy! causa, You pannel caice! this contreot almply boas yuan
you change you! mind. This notice dose not apply to home eolfckation sales,

the Annual Pervontage Rate may be negotiable with the Seller, The Geller may @eslgn this contrent
and retain ite cight to recolve a part of the Finance Charge.
WOW THE CONTRACT CAM HE CHARGED. THs exntract nvaurs ha etd hg puted ufrdatrgbe Rh com br thy Pest lA

Ce
ee or GE. : fervdou tga veel opcitas ayia Ream

 
   
   

 

 

 

 

 

 

NOTICH To RETAIL BUYER De nat om sorta In blank, You ara emited to m copy pf the eantrsat ul the ime
you sign. Keep it fo protect you tegal \*

You mares to the terms o} tia contract You cartfirm that batora algned thia oortract, wa geva Ht to and you were
jt Yaues pel myousigned ee

 

   

 

 
    
 

 

 

 

 

 

free 16 take H and rev! Yau gonfirm that you recelved a completely tilledan Copy whe!

Buyer 6g Orton a rate SOB aver Bing MMe ey Ms

‘Co tarpore abet p a Gur) ute FECT te paying Pe wire tat, An ciPer corey ta a pee when carves bi om Gen (La bo Des warecty bad ches afl

Noe BD poy A a > MA Renan ben ges whee

One esr oA “

rela ert barter -autorottve-anove-or-oceaame ;

eS oe Vraar Py Worry 9 Bete aowereman vil Amro
PERTOIA ADOT ivE aRCUP OP OUD: mn :

Boter - t

 

 

ORIGINAL LIENHOLDER,

 

 

 
 

 

May/21/2019 10:14:53 AM Ally Financial 6513614957 4/4
Cagincbtngai'--Dbt ta Pied certaite Page +3 of 14

Wy PUANCE GHAROE AND AYMENT® 3. =~ : Yeu, fo ts It yg NE an:
‘GHAROE ) 4 a rh pay pollection cout It 9 Aa
wil

va ow

figura: Finanea, Champe. We

aay

 
  
 
   

 

5 ARS?

‘gs SFE

 

igh
Hp

 

your peyma : a oa ‘i
ak YOUR OTA FROME TO US, we wel bay Wie (nena te
SY Gee manaaeme ned Feo eeeas

, oe ie cone, Apevia angen whan we om
& “Us Bre van * 4 Fae rel Seseodieg the
re bebe he

“intereet (athe vehkte of Batenal Inswanan, "

permission You agrea: pot b fOROgN TNs CONTR ay conan

daltvre, Dean, ori Mvoh nts: ARITtOR BARR, EATVIOR, OF other
"Uhl, ayant ops Ow (cain Dawileunder ese |
7 a, Di x 1

& Beouitiy ue cd vey i Nara

 

 

 

 

 

. AL prenasds tran Insurance’ — —
" avtunds of preniume oF i erpread warrenty, oF. antares inta . .
2 Seauires paymere of BM you Owe On Da . ‘ Sn eave. tropa Sib, Aste of Figs
<7. eure your COM agroamaren ln: Me contract he 's ‘CONTEC Ure Soha agteg nd Waryen¥ed: vin thy" ecta, aned .
he att io the Ue tows Gur recut insasn! (her) : . ye i a ‘Gl (eremnetabaty or vt
nty ane a p ht . ae
tha tila wilhaut our wetian parm . Ch et wh ay barbie Coa tights,
_ Al: Inncancie you rest Reve nn thw Lis Srnuer ne ore or mae sy ise
You te heve ptyalba! danega > = -
= Bt ar damage to the vaNts for we tan of bx i Buyere: Guida. Tra, inrmatian you tam On.the |:
. | nsuranee must Cover ous Loree in Wie veblcde, tt pou \ logo form tay: tle. venue le part of th
: : : e Dorm “Coury

 

I4:-wontrat, '

  
 

: A

Gamage mewance’l wa. dowida'to buy Bamega . '* Frovaiona he pana wae!
Inauurance, wa may: either fsiance Bat cowry yay pagleh Transtasiany Guia eigaas
"ve datoree BAG ove niaredt in Or bvy[havrete thal"  vdadon, Le ian ed
“ ver wrvy vio InlerosL If we buy akhartypp:et Inaurmnco, -, . « venteriila pare ance vahioul
"we wil tall you which change Prva bax The
“ hege: oY by tie prenhan for Be Inporancal end

~ charge Hl the Arvwal Pursontage faa down on"
Poavanaen ar damages: joreoer plat ’
" a | Oreo ow Dial we vee -
ory (Revance Beton to redues whel you ce

‘vs verida, ast merainge
a Wheat Aappaca tei hidwihd Indl |

 

  
  
 
  
 

  

BERVIOING AND COLLEOTION CONTADTS :
1, OM novea al we mi ‘vy (0 eontasl you In writing, By evman,
a eso’ feat means,

 

eae

  

 

 

 
 
 
  

 

prarpanrdesie: yoleg Fhe :
Moore erin dy et mr ee mite |
irmurarce, malhtinaren norhe “or Dora contrast naga or Biahena manbe you rank ou neni ‘
JON grea Gun wa enay audi tha roid tal Pyro ba co pron moe i cr roagp «-
2. TFYOUPAY LATE On BREAX id 0 APPUOADLE Caw ™ at
x Sant LATE om ax Oe pn iv Teferal Kaw and ina brwof nea ntata of ow eecdrana shown din Dio ,
+ oxen lett paympnd ea shown on the . Of NIA cnnerect apply to Na eeraracey' ~ vere
Daymasnl ar lita champa dase pot excirad: your . oS — ty
— MOM thal you may keep meld; rt tage BA
fats, we may plo lake Ine iaape ‘
a ‘You may Nave ta pay all you red ut *
Laer Aa al
eae are
+" You pe Wher noe 7 Prlslanciyg ir t
: Sareea eee
we ROT ne
5 ee 1 you wil be te arnt
Finaned ed ue gues Are un
eownn pos hansen ae °
us d ”

   
 
  
     
  

 

 

 

NOTICE: Any HOLDER onus sean cRaDIT CONTRACT ia sununor to ald clan Wig paranind wation br
“™E cou  AQAINET, ERVICES OBYAINED PURSUANT. KERETO:OA |.
WIN TWA PROOREDS MEREOE A COVERY DERTOR SHALL VAMOUNTE I
_ QUSTOR HEREUNDER, .°..21°° 2 ee Tene Etee tour ra fe

   

 

  

ae uo s , te te At a ay
"The piecoding ‘NOTION apiiaa Be arvicon abtatied piluitiy. tw parsonal,!find} or halides
oases, Buyor wil rot dasa tgeval oy Rasnean paler Gcassignee of this cordract any ‘otk gates

» ey hai opainn tha ape

et
q
[BF Badal the pA starter of fell yphloio ay :

Aegean cbabed Uncen hg egnatl:

   

    
 

   

  

 

 
  

ayes

Weta

 

 
     
  

    

 

we
este

 

Ay!

   

 

 
 

Case 19-10448 Doci14 Filed 06/14/19 Page 14 of 14

i

ally

PO Box 130424
Roseville, MN 55113-0004

June 13, 2019

Court of North Carolina

Court Clerk

101 S EDGEWORTH STREET
GREENSBORO, NC 27401

Re: John Paul Yonai and Judi Ann Yonai, Case #: 19-10448
Account No.: XXXXXXXX9603

Vehicle: 2019 JEEP CHEROKEE

VIN: 1C4PJMCB5KD288917

Dear Clerk of Court:

Enclosed please find an original and appropriate number of copies of the following document(s) for filing
in the above referenced case:

e Reaffirmation Agreement

Thank you for your anticipated cooperation and please do not hesitate to contact me directly at the
number below with any questions.

Sincerely,

J. Sparks
Bankruptcy Agent
Ally Bank
800-495-1578

Fax: 651-367-2005

Enclosure

SAM ClerkCover (J.S.)

 
